DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,899,685. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘685 teaches a method for hydrodearylation of a hydrocarbon feed stream comprising non-condensed alkyl-bridged multi-aromatic hydrocarbons, the method comprising the steps of: supplying a hydrogen feed stream to the hydrocarbon feed stream comprising non-condensed alkyl-bridged multi-aromatic hydrocarbons; mixing the hydrogen feed stream with the hydrocarbon feed stream to saturate the hydrocarbon feed stream with hydrogen gas to create a hydrogen-enriched liquid hydrocarbon stream; passing the hydrogen-enriched liquid hydrocarbon stream to a hydrodearylation reactor without a separate gaseous phase of hydrogen; allowing the hydrogen-enriched liquid hydrocarbon stream to react in presence of a catalyst under specific reaction conditions as a liquid, in a two phase reactor without a separate hydrogen gas phase outside of hydrogen dissolved in the hydrogen-enriched liquid, to produce a product stream comprising a reduced concentration of di-aromatic compounds and an increased concentration of mono-aromatic compounds compared to the hydrocarbon feed stream comprising non-condensed alkyl-bridged multi-aromatic hydrocarbons; and recovering, from the hydrodearylation reactor, a product stream for a downstream process, where the non-condensed alkyl-bridged multi-aromatic hydrocarbons include at least two benzene rings connected by an alkyl bridge group having at least two carbons, where the benzene rings are connected to different carbons of the alkyl bridge group.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable by virtue of the parent case 16/594,768. The prior art does not teach a hydrodearylation reaction where the hydrogen-enriched liquid hydrocarbon stream is allowed to react in presence of a catalyst under reaction conditions as a liquid, in a two phase reactor without a separate hydrogen gas phase outside of hydrogen dissolved in the hydrogen-enriched liquid, to produce a product stream comprising a reduced concentration of di-aromatic compounds and an increased concentration of mono-aromatic compounds compared to the hydrocarbon feed stream comprising non-condensed alkyl-bridged multiaromatic hydrocarbons.
The Applicants have unexpectedly found that the two phase reactor without a separate hydrogen gas phase outside of hydrogen dissolved in the hydrogen-enriched liquid increases contact with the reactants and thereby increases product in the hydrodearylation reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772